DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-20 filed 05/22/2020 are the current claims hereby under examination.

	Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/22/2020, 06/25/2020, 08/03/2020, and 05/18/2021 have been considered by the examiner.

Claim Objections
Claims 14 and 19 are objected to because of the following informalities:
In claim 14, please change “a user interface in connect” to read “a user interface in connection”
In claim 19, please change “a process  for executing” to read “a processor for executing”
In claim 19 please change “control performance one or more of” to read “control performance of one or more of”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claim 14 “one or more sensors for measuring conductivity of skin of the user”
In claim 14, “logic utilized to receive a selection of a hydration mode” and “the logic determines whether the user is hydrated utilizing measurements from the one or more sensors and one or more optical sensors”
In claim 17, “the logic engine creates a hydration profile for the user utilizing characteristics of skin of the user”

In the specification filed 05/22/2020 the sensors for measuring conductivity as described on page 20 as follows: “smartwatch 200 may include a number of electrodes for performing skin conductivity tests.” 
In the specification filed 05/22/2020 the logic and logic engines are described on page 26 as follows: “The logic engine 1208 may include hardware, software, firmware,25 circuitry, chips, digital and analog logic, or any combination thereof. The digital logic 1208 may also include programs, scripts, algorithms, processes, and instructions that may be implemented to operate the smartwatch 1200 as well as the components of the smartwatch 1200…the logic engine 1208 is one or more processors. The30 processor may represent any number of microprocessors, digital signal processors (DSP), application-specific integrated circuits (ASIC), field programmable gate arrays (FPGA), or other applicable devices”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 9, 14-17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the optical and conductivity testing.” There is insufficient antecedent basis for this limitation in the claim. The claim is dependent from claim 1 which recites performing “one or more of optical and conductivity tests.” It therefore unclear how many tests are required to be performed in claim 3. For the purpose of examination, only one test will be required. 

Claim 5 recites the limitation "the method of claim 5.” There is insufficient antecedent basis for the limitation in the claim. The claim is dependent from itself and it appears that the claim should be dependent from claim 4 as claim 6, which is dependent from claim 5, refers back to a limitation introduced in claim 4. For the purpose of examination, the claim will interpreted as being dependent from claim 4.  
Claims 6-7 are dependent upon claim 5 and will interpreted as being dependent from claim 4 for the purpose of examination.

Claims 14 and 17 recite the limitation "the logic engine.” There is insufficient antecedent basis for the limitation in the claim. For the purpose of examination, the logic engine will be interpreted as the logic housed in the body of the device as recited in claim 10.
Claims 15-16 are ultimately dependent from claim 14 and are likewise rejected. 

hydrated” in claims 4-5, 7, 14-15, and 20 is a relative term which renders the claim indefinite. The term “hydrated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification as filed 05/22/2020 recites on page 54 that “Information specific to the user may be utilized to determine hydration, such as age, sex, race, weight, height, body mass index, skin condition (e.g., user specified), and so forth.” From such, it is not clear what sensor values or combinations of readings are required for every user to satisfy the limitation of “hydrated.” It appears that the same sensor value may indicate that one user is hydrated but that may not be true for a different user based on any of the information listed above. As such, “hydrated” is a relative term which varies from user to user without a clear definition. For the purpose of examination, “hydrated” will be determined as sensor derived characteristic that is greater than a predetermined threshold for evaluating hydration.   
	Claims 6 and 9 are dependent from claims 5 and 4 respectively, and are likewise rejected.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 10-18 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 10 recites “a band securing the smart wearable to the arm of the user.” The claim should be amended to read “a band configured to secure a smart wearable to the arm of the user.” 

Claims 1-9 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception without significantly more. 
The Subject Matter Eligibility Test for Products and Processes will be referenced to in the following analysis and can be viewed in MPEP 2106 Patent Subject Matter Eligibility [R-10.2019]. 
Claim 1 in itself is a process claim (Yes at Step 1) and is directed to the judicial exception regarding abstract ideas (Yes at Step 2A Prong One). The claim recites:
compiling measurements from the testing
analyzing the measurements to generate hydration information regarding the user	
which are directed to a judicial exception Abstract Ideas for encompassing mental processes. The human mind is reasonable abled to compile measurements in the mind or with the aid of a pencil and paper. The human mind can likewise perform a simple analysis on the compiled measurements to generate generic data through simple mathematical relationships with the aid of a pencil and paper.
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does recite additional elements not directed to the judicial exception, specifically:
performing one or more of optical and conductivity tests for a user utilizing a smartwatch
The claimed step of performing one or more tests does not implement the judicial exception with a machine that is integral to the claim or any other apparatus or recite a practical application of the 
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claimed steps of performing one of two particular tests with a smartwatch refers to insignificant extra-solution activity for data gathering that would be well-understood, routine, and conventional to one having ordinary skill in the art and is common place for a method involving testing a subject with a smartwatch as shown by Reeder (Health at hand: A systematic review of smart watch uses for health and wellness).

Claim 19 is a machine claim that recites the limitations of claim 1 being performed by a processor executing instructions stored on a memory. The additional elements of a processor and a memory are generic computer components on which the judicial exception is merely implemented. Merely implementing the judicial exception on a generic computer is insufficient to recite a practical application (No at Step 2A Prong Two) and is not significantly more than the judicial exception (No at Step 2B). 

Regarding Claims 2-3, the claims recite additional limitations directed to the extra-solution activity for data gathering merely linked to the particular field of patient monitoring. Claim 2 recites that the patient requests a test be performed and does not integrate the judicial exception in a practical application.  Claim 3 recites that the user is prompted to place a finger on a sensor and then testing is performed on the finger which acts to generally link the mental process performed on the data to the particular field of mobile monitoring by prompting the user to place a finger on a sensor and then uses the sensor to perform extra-solution activities. 

Regarding Claims 4 and 20, the claims recite the mental process of “determining whether the user is hydrated” and “creating a hydration profile for the user utilizing the characteristics.” The recites the additional elements “activating a hydration mode” and “measuring characteristics of skin of the user in response to determining the user is hydrated.” The additional elements relate to the extra-solution activity of data-gathering defined at a high level of generality and do not recite a practical application of the judicial exception as described above in claim 1. The claim does not described the connection of the hydration mode and the hydration profile to the mental process of analyzing the measurements of claim 1 so it is unclear how the judicial exception is integrated into a practical application. Because the limitations describe insignificant extra-solution activity at a high level of generality, the claim fails to recite significantly more. Claim 20 merely implements the judicial exception on a generic computer

Regarding Claim 5, the claim further limits the mental process of determining the user is hydrated by reciting that the use is prompted to answer questions and perform actions. The claimed step is not connected to any particular device and can reasonably be performed by a human observer. 

Regarding Claim 6, the claim attempts to further link the judicial expectation to the particular field by reciting that both the optical and conductivity tests are performed. The claim described the insignificant extra-solution activity at a high level of generality and dopes not connect the process to any particular device or any special sensors. 

Regarding Claim 7, the claim further defines the mental process of determining the user is hydrated by prompting the user to drink liquid. The claimed step is not connected to any particular 

Regarding Claim 8, the claim recites a limitation described at such a high level of generality that it could reasonably be performed by the human mind. The claim recites “identifying the user wearing the smartwatch utilizing one or more biometrics or identifiers.” A human observer could reasonable identify a user wearing the smartwatch based on a generic identifier such as facial features. 

Regarding Claim 9, the claim recites an intended use of the created profile. At such a high level of generality, determining a baseline from the hydration profile could reasonably be performed by the human mind with the aid of pencil and paper through simple relationships. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4, 9, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shariff (US 20160374588 A1).
Abstract, monitoring body hydration levels), comprising:
performing one or more of optical and conductivity tests for a user ([0041], Method 400 further includes, at 410, acquiring a plurality of measures of GSR) utilizing a smartwatch ([0012], device is band-shaped and may be worn around a wrist);
compiling measurements from the testing ([0042], Method 400 further includes, at 414, outputting data regarding the plurality of measures of GSR); and
analyzing the measurements to generate hydration information regarding the user ([0042], output may represent any suitable information determined from the GSR measurements, including hydration characteristics, as shown at 416).

Regarding Claim 2, Shariff further discloses receiving a user request to initiate hydration testing ([0041], 402, detecting a trigger to begin a hydration monitoring mode. As described above, any suitable trigger may be used to initiate a hydration monitoring mode, including but not limited to user input, as shown at 404).

Regarding Claim 4, Shariff further discloses activating a hydration mode ([0041], 402, detecting a trigger to begin a hydration monitoring mode. “Hydration mode” is the mode where the sensor records values in 410 and is activated by the trigger); 
determining whether the user is hydrated ([0024], The setting of the baseline hydration level may be performed by user input, e.g. after consuming water or other hydrating fluids and at rest, or may automatically be set based upon a time of day at which a user is likely to be well-hydrated (e.g. at a time likely to be after a meal). The system, “determines” a user is hydrated based on the time of day).
The baseline hydration is made after the determination of suitably hydration and is measured using the GSR sensors); and
creating a hydration profile for the user utilizing the characteristics ([0024], baseline hydration is set and is based on the conductivity characteristic of the skin as measured by the GSR sensor. In [0026], hydration levels may be output as a qualitative assessment of hydration level based on changes to the baseline).

Regarding Claim 9, Shariff further discloses wherein a hydration profile is created to determine baseline readings for the user regarding hydration ([0024], a baseline hydration level may first be set by the wearable electronic device 10 or by user input, and outputs may be provided based upon changes to this baseline hydration level as estimated using GSR data).

Regarding Claim 19, Shariff discloses a smartwatch for monitoring hydration (Abstract, monitoring body hydration levels based on galvanic skin response measurements acquired by a wearable electronic device), comprising:
a processor ([0060], a logic device) for executing a set of instructions ([0060], instructions executable by the logic device); and
a memory ([0060], a storage device) for storing the set of instructions ([0060], comprising instructions), wherein the set of instructions are executed by the processor to ([0060], instructions executable by the logic device):
control performance of one or more of optical and conductivity tests ([0060], begin a hydration monitoring mode) for a user utilizing sensors ([0023], GSR data acquired by the contact sensor modules 44a and 44b may be used to determine hydration characteristics of the user) of the smartwatch ([0012], device is band-shaped and may be worn around a wrist. This satisfies the definition of a smartwatch as described in the specification as filed 05/22/2020).
compile measurements from the testing ([0060], acquire a plurality of measures of galvanic skin response over time); and
analyze the measurements to generate hydration information regarding the user ([0060], determine a hydration characteristic based on the plurality of measures of galvanic skin response).

Regarding Claim 20, Shariff further discloses wherein the set of instructions are further executed to:
activate a hydration mode ([0041], 402, detecting a trigger to begin a hydration monitoring mode. “Hydration mode” is the mode where the sensor records values in 410 and is activated by the trigger);
determine whether the user is hydrated ([0024], The setting of the baseline hydration level may be performed by user input, e.g. after consuming water or other hydrating fluids and at rest, or may automatically be set based upon a time of day at which a user is likely to be well-hydrated (e.g. at a time likely to be after a meal). The system, “determines” a user is hydrated based on the time of day);
measure characteristics of skin of the user in response to determining the user is hydrated (The baseline hydration is made after the determination of suitably hydration and is measured using the GSR sensors); and
create a hydration profile for the user utilizing the characteristics ([0024], baseline hydration is set and is based on the conductivity characteristic of the skin as measured by the GSR sensor. In [0026], hydration levels may be output as a qualitative assessment of hydration level based on changes to the baseline).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shariff (US 20160374588 A1) as applied to claim 1 above, and further in view of Mukkamala (US 20190008399 A1).
Regarding Claim 3, Shariff discloses the method of claim 1 as described above.

Mukkamala teaches a method for mobile monitoring ([0003], method of cuff-less blood pressure measurements in a mobile device) comprising prompting the user to place a finger on a sensor of the smartwatch ([0061], the feedback may instruct the user to adjust the positioning of her finger so that the positioning of the finger is at the predefined optimal finger location. Control then proceeds to 208. The feedback may be visual, audio-based, or a combination of visual and audio-based feedback. Fig. 12 shows a smart watch with a display 104 for showing the location prompt and a sensing unit 108); and
performing the optical ([0063], sensing unit 108 includes a PPG sensor 320) and conductivity (the conductivity test is not required as described in the rejection under 112(b) above) testing on the finger of the user utilizing a sensor on an exterior surface of the smartwatch ([0062], Once…proper finger positioning is achieved, the sensing unit 108 measures and graphs the blood volume oscillations [using a PPF sensor 320 in the sensing unit 108 shown on the exterior of a smartwatch in Fig. 12]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Shariff to include prompting the user to place a finger on the sensor and then performing tests using an exterior sensor as taught by Shariff to ensure that the data is being recorded from the optimal positon (Mukkamala [0061]). 

Regarding Claim 8, Shariff discloses the method of claim 1 as described above.
However, Shariff does not explicitly disclose identifying the user wearing the smartwatch utilizing one or more biometrics or identifiers. Mukkamala teaches a method  for mobile measurements ([0002], cuff-less blood pressure measurements in a mobile device) comprising identifying the user utilizing one or more biometrics or identifiers ([0114], a fingerprint could be taken and used to confirm and/or guide proper finger positioning on the sensing unit 108 as well as to identify the user for a multi-user device). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Shariff to include identifying the user based on a fingerprint as taught by Mukkamala to ensure measurements are transmitted to the appropriate place in a multi-user system and to maintain the identity of the user (Mukkamala [0114]). One or ordinary skill in the art would recognize that applying the well-known technique of identifying the user of a device through a fingerprint as taught by Mukkamala to the system of Shariff would yield only the predictable result of increasing privacy through proper user authentication. 

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shariff (US 20160374588 A1) as applied to claims 1 and 4 above, and further in view of Clift-Reaves (US 20210015425 A1).
Regarding Claim 5, modified Shariff teaches the method of claim 5 as described above.
However, modified Shariff does not explicitly teach wherein the user is prompted to answer one or more questions and perform one or more actions to determine the user is hydrated. Clift-Reaves teaches a method for portable hydration monitoring ([0002], a portable device for hydration monitoring) wherein the user is prompted to answer one or more questions ([0035], the method 300 can start at block 310 by sending a request from the device to a user. The request can include a query for demographic information including, but not limited to, age, gender, weight, height, and combinations thereof) and perform one or more actions ([0036], the method can proceed to block 330. At block 330, the device can request the user perform a hydration measurement) to determine the user is hydrated ([0037], proceed to block 350, wherein the device can compare the hydration index resulting from the hydration measurement to hydration thresholds. “Hydrated” is being interpreted as described above. The process moves from STEP 350 to STEP 370 if the user is hydrated) through the user interface (in [0035], the query is made from the device and the user inputs data to the device. This inherently requires a generic user interface such as the touch screen of a device described in Claim 2 “a smartphone; a cellphone; a watch”). It would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to modify the method disclosed by Shariff to include prompting the user to answer questions as taught by Clift-Reaves to facilitate the use of machine learning methods in order to extract better hydration index thresholds based on a larger user population ([0035], Clift-Reaves).

Regarding Claim 7, Shariff discloses the method of claim 4 as described above.
However, modified Shariff does not explicitly disclose wherein the user is prompted to drink a specified amount of liquid over a time period to ensure hydration as part of determining the user is hydrated. Clift-Reaves teaches a method for using a portable device for hydration monitoring ([0002], a portable device for hydration monitoring and [0037], method 305 for assisting a user) wherein the user is prompted to drink a specified amount of liquid over a time period to ensure hydration ([0039], At block 384, the reminder can be issued via the communication unit of the device informing the user how much fluid they should consume and when to consume it) as part of determining the user is hydrated (step 380 in Fig. 3B is part of the method that includes determining if the user is hydrated. At step 350 if the user is hydrated, the process moves to 370, then 380 which includes steps 384 described above). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Shariff to include prompting the user to drink a specified volume of water as taught by Clift-Reaves to restore the user to state of euhydration (Clift-Reaves [0037]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shariff (US 20160374588 A1) as applied to claim 4 above, and further in view of Mathew (US 20160120468 A1).
Regarding Clam 6, Shariff discloses the method of claim 4 as described above.
However, Shariff does not explicitly disclose wherein measuring characteristics of the skin of the user includes at least conductivity and optical testing of the skin of the user. 
Mathew teaches a method for measuring a hydration state of a living being ([0002], method and device for measuring a hydration state of a living being) wherein measuring characteristics of the skin of the user includes at least conductivity and optical testing of the skin of the user ([0082], In addition to deriving the tissue hydration parameter from the detected reflected polarized light, another measurement of the same parameter may be obtained by means of a bio impedance analysis). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for measuring hydration as disclosed by Shariff to include both a conductivity test and an optical test as taught by Mathew to further increase reliability and validity when determining the body hydration index (Mathew [0082]). 

Claims 10, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shariff (US 20160374588 A1) in view of Mathew (US 20160120468 A1).
Regarding Claim 10, Shariff discloses a smart wearable for monitoring hydration of a user (Abstract, monitoring body hydration levels based on galvanic skin response measurements acquired by a wearable electronic device), comprising:
a band securing the smart wearable to the arm of the user ([0012], flexion regions 12 and fastening componentry 16a and 16b enable the wearable electronic device 10 to be closed into a loop and to be worn on a user's wrist);
See Fig. 1A and 1B, the housing is the part of the device above the flexible regions 12 including the display 20 on its top surface) housing logic ([0015], In the wearable electronic device 10, the compute system 18 is situated below the display 20…compute system 18 are described in further detail with reference to FIG. 5) and at least a portion of one or more sensors ([0019], FIGS. 1A and 1B show various other sensors of the wearable electronic device 10. Such sensors include microphone 36, visible-light sensor 38, ultraviolet sensor 40, and ambient temperature sensor 42. The sensors are housed on the body in Fig. 1A);
one or more sensors for measuring conductivity of skin of the user ([0020], contact sensor modules 44a and 44b may provide an electrical resistance and/or capacitance sensory function responsive to the electrical resistance and/or capacitance of the wearer's skin, and thus may be configured to function as a GSR sensor).
However, Shariff does not explicitly disclose one or more optical sensors utilizing light emissions and reflection to measure hydration.
Mathew teaches a device for measuring a hydration state of a living being ([0002], device for measuring a hydration state of a living being) comprising one or more optical sensors utilizing light emissions ([0068], In order to derive a body hydration index being indicative of the hydration state of the living being, the reflectivity of a tissue portion 12 is assessed. A first light source 14, preferably incorporated by a LED, emits light of a first wavelength into the tissue portion 12) and reflection ([0070], detect the reflected portion 22 of the light by means of a first detector 26) to measure hydration ([0071], Based on the detected polarized light a parameter is derived that is indicative of the hydration of the tissue portion 12). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable device for measuring hydration as disclosed by Shariff to include a sensor using light emission and detection as taught by Mathew to further increase reliability and validity when determining the body hydration index (Mathew [0082]). 

Regarding Claim 12, Shariff further discloses wherein hydration testing ([0041], [Step] 410, acquiring a plurality of measures of GSR [used to determine hydration status]) is performed at specified intervals for the user ([0041], detecting a trigger to begin a hydration monitoring mode. As described above, any suitable trigger may be used to initiate a hydration monitoring mode, including but not limited to user input, as shown at 404, a sensor input exceeding threshold noise, at 406, and/or a user activity as determined via sensor data. The testing interval specified by the triggers).

Regarding Claim 13, Shariff further discloses wherein the smart wearable is a smartwatch (See page 6 of the Specification filed 05/22/2020, “As used herein, a smartwatch may refer to any device that is worn, adhered to, or positioned on (or alternatively within) the body of the user including bands, sensor modules, anklets, straps, stickers, or other devices.” The device of Shariff fits this description as seen in Figs. 2A - 2C)  and an interior surface includes contacts for measuring conductivity of the skin of the user (See Figs. 1A and 1B, contact sensor modules 44a and 44b are located on the interior surfaces and contact the user’s skin when worn as described in [0020]).
	
Regarding Claim 14, Shariff further discloses a user interface (top of the device 10 shown in Fig. 1A including touch-screen sensor 32, pushbuttons 34, sensors 38, 36, 40, and speaker 22) in connect with the logic ([0055], ouch-screen sensor 32 and push buttons 34 of FIGS. 1A and 1B are examples of the input subsystem 510. In [0046], compute system 502 is operatively coupled…input subsystem 510) utilized to receive a selection of a hydration mode ([0041], detecting a trigger to begin a hydration monitoring mode. As described above, any suitable trigger may be used to initiate a hydration monitoring mode, including but not limited to user input, as shown at 404),
[0042], Method 400 further includes, at 414, outputting data regarding the plurality of measures of GSR. The output may represent any suitable information determined from the GSR measurements, including…estimated states of hydration (e.g. dehydration) based upon such estimates) utilizing measurements from the one or more sensors ([0042], determined from the GSR measurements. See [0023], GSR data acquired by the contact sensor modules 44a and 44b may be used to determine hydration characteristics of the user).
Mathew further teaches that logic ([0078], processing means 32 process the different parameter obtained by different sensors to derive therefrom at least the body hydration index) determines whether the user is hydrated utilizing measurements from one or more optical sensors ([0091]-[0094], Depending on the embodiments, the sensors (illustrated in the first column on the left hand side) may include…a contact impedance sensor 36… different sensors are combined to derive several tissue-specific (e.g. tissue hydration and color) and whole-body (e.g. heart rate, SpO2, and breathing rate) physiological parameters to assess an individual's hydration status (body hydration index)).

Regarding Claim 16, Shariff further discloses wherein the user interface includes at least a touch screen ([0018], touch-screen sensor 32), a microphone ([0019], microphone 36), and a speaker ([0013], loudspeaker 2).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shariff (US 20160374588 A1) and Mathew (US 20160120468 A1) as applied to claim 10 above, and further in view of Park (US 20160367195 A1).
Regarding Claim 11, modified Shariff teaches the smart wearable of claim 10 as described above. 
[0002], electronic devices for measuring information regarding a user's body) wherein at least one of the one or more sensors (Fig. 13C and [0216], first coil 1320) for measuring conductivity are integrated with a display of the smart wearable ([0220], the first coil 1320 may be processed in the form of a transparent film and disposed under a touch panel 1330). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify a sensor location in the band as disclosed by Shariff to be integrated into the display as a film as taught by Park to create an efficient application of the current to the user's body when the user touches the display during measurement (Park [0219]) and to avoid harming the appearance of the electronic device (Park [0220]).

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shariff (US 20160374588 A1) and Mathew (US 20160120468 A1) as applied to claims 10 and 14 above, and further in view of Clift-Reaves (US 20210015425 A1).
Regarding Claim 15, modified Shariff teaches the smart wearable of claim 14 as described above.
However, modified Shariff does not explicitly teach wherein the user is prompted to answer one or more questions and perform one or more actions to determine the user is hydrated through the user interface. Clift-Reaves teaches a portable device for hydration monitoring ([0002], a portable device for hydration monitoring) wherein the user is prompted to answer one or more questions ([0035], the method 300 can start at block 310 by sending a request from the device to a user. The request can include a query for demographic information including, but not limited to, age, gender, weight, height, and combinations thereof) and perform one or more actions ([0036], the method can proceed to block 330. At block 330, the device can request the user perform a hydration measurement) to determine the user is hydrated ([0037], proceed to block 350, wherein the device can compare the hydration index resulting from the hydration measurement to hydration thresholds. “Hydrated” is being interpreted as described above. The process moves from STEP 350 to STEP 370 if the user is hydrated) through the user interface (in [0035], the query is made from the device and the user inputs data to the device. This inherently requires a generic user interface such as the touch screen of a device described in Claim 2 “a smartphone; a cellphone; a watch”). It would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to modify the device disclosed by Shariff to include prompting the user to answer questions as taught by Clift-Reaves to facilitate the use of machine learning methods in order to extract better hydration index thresholds based on a larger user population ([0035], Clift-Reaves).

Regarding Claim 17, Modified Shariff teaches the smart wearable of claim 10 as described above.
However, modified Shariff does not explicitly disclose wherein the logic engine creates a hydration profile for the user utilizing characteristics of skin of the user. Clift-Reaves teaches a portable device for hydration monitoring ([0002], a portable device for hydration monitoring) wherein a logic engine ([0034], the decision-making process performed by the processing unit) creates a hydration profile for the user ([0038], As measurements are repeated, the dehydration rate can be continuously updated [for the user]) utilizing characteristics of skin of the user ([0037], block 340, the device can collect data relating to the hydration measurement provided via a sensor as described above, and can use the data in order to calculate a new hydration index). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system Clift-Reaves [0038]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shariff (US 20160374588 A1) and Mathew (US 20160120468 A1) as applied to claim 10 above, and further in view of Mukkamala (US 20190008399 A1).
Regarding Claim 18, modified Shariff teaches the smart wearable of claim 10 as described above.
However, modified Shariff does not explicitly teach that the smart wearable identifies the user utilizing one or more biometrics. Mukkamala teaches a device for mobile measurements ([0002], cuff-less blood pressure measurements in a mobile device) wherein the device identifies the user utilizing one or more biometrics ([0114], a fingerprint could be taken and used to confirm and/or guide proper finger positioning on the sensing unit 108 as well as to identify the user for a multi-user device). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Shariff to include identifying the user based on a fingerprint as taught by Mukkamala to ensure measurements are transmitted to the appropriate place in a multi-user system and to maintain the identity of the user (Mukkamala [0114]). One or ordinary skill in the art would recognize that applying the well-known technique of identifying the user of a device through a fingerprint as taught by Mukkamala to the system of Shariff would yield only the predictable result of increasing privacy through proper user authentication. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/               Examiner, Art Unit 3791    

/SEAN P DOUGHERTY/               Primary Examiner, Art Unit 3791